Name: Council DecisionÃ 2014/401/CFSP of 26 June 2014 on the European Union Satellite Centre and repealing Joint ActionÃ 2001/555/CFSP on the establishment of a European Union Satellite Centre
 Type: Decision
 Subject Matter: communications;  EU institutions and European civil service;  air and space transport
 Date Published: 2014-06-27

 27.6.2014 EN Official Journal of the European Union L 188/73 COUNCIL DECISION 2014/401/CFSP of 26 June 2014 on the European Union Satellite Centre and repealing Joint Action 2001/555/CFSP on the establishment of a European Union Satellite Centre THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28 and Article 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 20 July 2001, the Council adopted Joint Action 2001/555/CFSP (1) establishing a European Union Satellite Centre (SATCEN). On 23 May 2011, the Council adopted Decision 2011/297/CFSP (2). (2) The functioning of SATCEN as a European autonomous capability providing products and services resulting from exploitation of relevant space assets and collateral data, including satellite and aerial imagery, is essential for strengthening early warning and crisis monitoring functions within the context of the common foreign and security policy (CFSP) and, in particular, of the common security and defence policy (CSDP). (3) On 14 September 2012, pursuant to Article 22 of Joint Action 2001/555/CFSP, the High Representative of the Union for Foreign Affairs and Security Policy (HR) presented a report to the Council on the functioning of SATCEN. (4) On 27 November 2012, the Political and Security Committee (PSC) took note of that report and recommended that the Council amend Joint Action 2001/555/CFSP accordingly. (5) It is appropriate, for reasons of legal clarity, to consolidate previous amendments and the additional proposed changes into a single new Decision and to repeal Joint Action 2001/555/CFSP, including Article 23 thereof on transitional provisions with regard to the Western European Union (WEU). (6) In accordance with Article 5 of the Protocol (No 22) on the position of Denmark annexed to the Treaty on European Union (TEU) and to the Treaty on the Functioning of the European Union (TFEU), Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. This provision, however, does not exclude the participation of Denmark in the civilian activities of SATCEN on the basis of a declared willingness of Denmark to contribute towards covering the expenses of SATCEN which do not have defence implications, HAS ADOPTED THIS DECISION: Article 1 Continuity and location 1. The European Union Satellite Centre established by Joint Action 2001/555/CFSP (SATCEN) shall hereby continue and develop its mission in accordance with this Decision. 2. This Decision shall not affect existing rights and obligations and rules adopted in the framework of Joint Action 2001/555/CFSP. In particular, it shall not affect the validity of existing employment contracts and rights arising therefrom. 3. SATCEN shall have its headquarters at TorrejÃ ³n de Ardoz, Spain. Article 2 Mission and activities 1. SATCEN shall support the decision making and actions of the Union in the field of the CFSP and in particular the CSDP, including European Union crisis management missions and operations, by providing, at the request of the Council or the HR, products and services resulting from the exploitation of relevant space assets and collateral data, including satellite and aerial imagery, and related services, in accordance with Article 3. 2. In the framework of SATCEN's mission, the HR shall also, upon request and if the capacity of SATCEN so allows and without prejudice to its core tasks set out in paragraph 1, direct SATCEN to provide products or services to: (i) a Member State, the European External Action Service (EEAS), the Commission, or Union agencies or bodies with which SATCEN cooperates pursuant to Article 18; (ii) third States having agreed to the provisions set out in the Annex on the association with SATCEN's activities; (iii) if the request is relevant in the field of the CFSP, in particular of the CSDP, international organisations such as the United Nations, the Organisation for Security and Cooperation in Europe and the North Atlantic Treaty Organisation (NATO). 3. SATCEN may also, in accordance with Article 18 and without prejudice to its core tasks set out in paragraph 1, cooperate with the Commission and with Union agencies, bodies or Member States, with a view to maximising synergies and complementarity with other Union activities that have a bearing on SATCEN and where SATCEN's activities are relevant to those Union activities, in particular in the area of space and security. 4. In order to facilitate the organisation of activities in Brussels, SATCEN shall have a liaison office in Brussels. 5. Following the dissolution of the WEU, SATCEN shall perform the administrative tasks set out in Article 23. The unit in charge of the continuation of those residual administrative tasks shall be based in Brussels. Article 3 Political supervision and operational direction 1. The PSC shall, under the responsibility of the Council, exercise political supervision over SATCEN's activities and issue political guidance on SATCEN's priorities. 2. The HR, in accordance with the HR's responsibilities for the CFSP and, in particular, for the CSDP, shall give operational direction to SATCEN, without prejudice to the responsibilities of the Board and of the Director of SATCEN, respectively, as set out in this Decision. In particular, on the basis of the guidance referred to in paragraph 1, and taking into account the level of resources available, the HR shall prioritise between requests addressed to SATCEN in accordance with tasking guidelines which shall be subject to regular review by the Board. 3. In the execution of the HR's tasks as set out in this Article, the HR shall report as appropriate, and at least once every six months, to the Council, including on the Board's assessment of the implementation by SATCEN of the political guidance referred to in paragraph 1 and of the operational direction referred to in paragraph 2. Article 4 Products and services of SATCEN 1. The products and services of SATCEN in response to requests made in accordance with Article 2(1) and Article 2(2)(ii) and 2(2)(iii) shall be made available to Member States, the EEAS, the Commission, and Union agencies or bodies with which SATCEN cooperates pursuant to Article 18, and to the requesting party, in accordance with applicable security provisions. Those products and services shall be made available to third States having agreed to the provisions set out in the Annex and in accordance with the detailed rules specified in those provisions. 2. In the interest of transparency, the HR shall make available without delay all requests made in accordance with Article 2 to the Member States, the EEAS, the Commission and Union agencies or bodies with which SATCEN cooperates pursuant to Article 18, and to third States having agreed to the provisions set out in the Annex in accordance with the detailed rules specified in those provisions. 3. The products and services of SATCEN resulting from requests made in accordance with Article 2(2)(i) shall be made available to the Member States, the EEAS, the Commission and Union agencies or bodies with which SATCEN cooperates pursuant to Article 18, and/or to third States having agreed to the provisions set out in the Annex, upon a decision of the requesting Party. 4. The PSC may direct the HR to make available products of SATCEN resulting from requests made in accordance with Article 2(1) and 2(2) to any designated third State or organisation on a case-by-case basis. Article 5 Legal personality SATCEN shall have the legal personality necessary to perform its functions and attain its objectives. It may, in particular, enter into contracts, acquire or dispose of movable and immovable property and be a party to legal proceedings. SATCEN shall be non-profit making. Member States shall take steps to accord SATCEN the legal capacity accorded to legal persons under their national laws, as necessary. Article 6 Board 1. SATCEN shall have a Board that approves its annual and long-term work programme and the appropriate budget. The Board shall be a forum for discussing issues related to SATCEN's functioning, staff and equipment. The Board shall assess on a regular basis the implementation by SATCEN of the political guidance and operational direction referred to in Article 3. The Board shall adopt all relevant decisions relating to the fulfilment of SATCEN's mission, including proposals for activities under Articles 18, 19 and 20, provided that they are not reserved, under this Decision, for the Council or the Director of SATCEN. 2. The Board shall be chaired by the HR or by the HR's representative. The HR shall report to the Council on the work of the Board. 3. The Board shall be composed of one representative appointed by each Member State and one representative appointed by the Commission. Each member of the Board may be represented or accompanied by an alternate. Letters of appointment, duly authorised by the Member State or the Commission, as appropriate, shall be directed to the HR. 4. The Director of SATCEN or the Director's representative shall, as a rule, attend Board meetings. The Chairman of the European Union Military Committee, the Director General of the European Union Military Staff and the European Union Civilian Operations Commander may attend Board meetings. Representatives of other relevant Union bodies may also be invited to Board meetings. 5. Unless otherwise provided in this Decision, decisions of the Board shall be taken on a vote by the representatives of the Member States by qualified majority, the votes being weighted in accordance with Article 16(4) and 16(5) TEU. The Board shall adopt its rules of procedure. 6. The Board may decide to create ad hoc working groups or standing committees with the same format as the Board itself dealing with specific subjects or issues within its overall responsibility and acting under its supervision. The decision to create such a working group or committee shall set out its mandate, composition and duration. 7. The Board shall be convened by the Chairman at least twice a year and also at the request of at least one third of its members. Article 7 Director 1. The Board shall select and appoint the Director of SATCEN from among nationals of the Member States on a recommendation from an advisory panel. The Director shall be appointed for a period of three years, which period may be extended by one two-year term. 2. Taking into account the technical and operational nature of the mission of SATCEN, the candidates for the position of Director should be persons with recognised long-standing expertise and experience in the field of geospatial information and imagery or in the field of foreign relations and security policy. Member States shall submit candidatures to the Board. The advisory panel, composed of the HR (or his/her representative) who shall chair the panel, of three representatives of the Member States from among the Trio Presidency and of one representative of the EEAS, shall recommend at least three candidates to the Board with a view to the selection and appointment of the Director. 3. The Director shall be the legal representative of SATCEN. 4. The Director shall be responsible for recruiting all other SATCEN staff. 5. After approval by the Board, the Director shall appoint the Deputy Director of SATCEN. The Deputy Director shall be appointed for a period of three years, with a possible extension of a further three-year term with the approval of the Board. 6. The Director shall ensure the execution of the mission of SATCEN as set out in Article 2. The Director shall uphold a high level of expertise and professionalism at SATCEN, as well as ensuring efficiency and effectiveness in carrying out SATCEN's activities. The Director shall take all necessary measures to that end, including the training of personnel and the conduct of research and development projects in support of its mission. The Director shall also be responsible for the tasks assigned to him/her in this Decision: (a) preparing the work of the Board, in particular the draft annual work programme of SATCEN; (b) the day-to-day administration of SATCEN; (c) preparing the statement of income and expenditure and implementing SATCEN's budget; d) security aspects; (e) all personnel matters; (f) informing the PSC about the annual work programme; (g) establishing working relations and cooperation with the Commission and Union agencies or bodies, in accordance with Article 18; (h) establishing working relations and cooperation with Member States' institutions, in accordance with Article 19; (i) establishing working relations and cooperation with third States, organisations or entities, in accordance with Article 20; (j) negotiating administrative arrangements, in accordance with the procedure laid down in Articles 18 and 20. 7. Within the work programme and budget of SATCEN, the Director shall be empowered to enter into contracts, to recruit staff approved in the budget and to incur any expenditure necessary for the operation of SATCEN. 8. The Director shall prepare an annual report on SATCEN's activities by 31 March of the following year. The annual report shall be forwarded to the Board and, through the HR, to the Council, which shall forward the report to the European Parliament and to the Commission. 9. The Director shall be accountable to the Board. Article 8 Staff 1. The staff of SATCEN, including the Director, shall consist of contract staff recruited on the broadest possible basis from among nationals of the Member States, and of seconded experts. 2. The contract staff shall be appointed by the Director on the basis of merit and through fair and transparent competition procedures. 3. The need for secondment of staff to SATCEN shall be determined by the Board in consultation with the Director of SATCEN. In agreement with the Director, experts from Member States and officials from the EEAS, Union institutions agencies or bodies may be seconded to SATCEN for an agreed period, either to posts within SATCEN's organisational structure and/or for specific tasks and projects. 4. Contract staff may be seconded for a limited period to a post outside SATCEN, in accordance with SATCEN staff rules. 5. The Board shall draw up, on a proposal from the Director, SATCEN staff rules which shall be adopted by the Council. 6. The provisions relating to seconded experts shall be adopted by the Board on a proposal from the Director. Article 9 Work programme 1. By 30 September of each year, the Director shall establish a draft annual work programme for the following year accompanied by a draft long-term work programme containing indicative perspectives for two additional years, and shall submit them to the Board for approval. 2. By 30 November of each year, the Board shall approve the annual and long-term work programmes. Article 10 Budget 1. All items of income and expenditure of SATCEN shall be included in estimates to be drawn up for each financial year, which shall correspond to the calendar year. They shall be shown in the budget of SATCEN which shall include a list of staff. 2. The income and expenditure shown in the budget of SATCEN shall be in balance. 3. The income of SATCEN shall consist of contributions from the Member States, except Denmark, according to the gross national income scale, payments made in remuneration for services rendered and miscellaneous income. 4. Products and services provided in accordance with Article 2(2) and those concerning crisis management missions and operations are subject to cost recovery charges pursuant to the guidelines laid down in SATCEN's financial rules, as referred to in Article 12, except for the Member States and the EEAS. 5. In exceptional circumstances, third party cost recovery may be waived upon a decision by the PSC. 6. In the framework of arrangements that may be authorised in accordance with Article 18, 19 or 20, SATCEN may receive in its budget as earmarked revenue for a specific purpose financial contributions from: (a) the general budget of the Union on a case-by-case basis, in full compliance with the rules, procedures and decision-making processes applicable to it; (b) Member States, third States or other third parties. 7. Earmarked revenue may only be used for the specific purpose to which it is assigned. Article 11 Budgetary procedure 1. By 30 September of each year, the Director shall submit to the Board an annual draft budget for SATCEN covering administrative expenditure, operational expenditure and expected income, including earmarked revenue, for the following financial year as well as long-term indicative estimates on expenditure and income in view of the draft long-term work programme. 2. By 30 November of each year, the Board shall approve the annual budget of SATCEN by unanimity of the representatives of Member States. 3. In the case of unavoidable, exceptional or unforeseen circumstances, the Director may propose a draft amending budget to the Board. The Board, with due regard to any urgency, shall approve the amending budget by unanimity of the representatives of Member States. 4. Control of the commitment and payment of all expenditure and the recording and collection of all income shall be carried out by an independent financial controller appointed by the Board. 5. By 31 March of each year, the Director shall submit to the Council and to the Board the detailed accounts of all income and expenditure from the previous financial year and the report on SATCEN's activities. 6. The Board shall give discharge to the Director in respect of the implementation of the budget of SATCEN. Article 12 Financial rules The Board, with the approval of the Council, shall draw up, on a proposal from the Director, detailed financial rules specifying, in particular, the procedure to be followed for establishing, implementing and controlling the budget of SATCEN. Article 13 Privileges and immunities 1. The privileges and immunities of the Director and SATCEN staff are provided for in the Decision of the Representatives of the Governments of the Member States, meeting within the Council, of 15 October 2011 on the privileges and immunities granted to the European Union Institute for Security Studies and the European Union Satellite Centre, and to their bodies and staff. Pending the entry into force of that Decision, the host State may grant to the Director and SATCEN staff the privileges and immunities provided therein. 2. The privileges and immunities of SATCEN are those provided for in the Protocol (No 7) on the privileges and immunities of the European Union, annexed to the TEU and to the TFEU. Article 14 Legal liability 1. The contractual liability of SATCEN shall be governed by the law applicable to the contract concerned. 2. The Court of Justice of the European Union shall have jurisdiction pursuant to any arbitration clause contained in a contract concluded by SATCEN. 3. The personal liability of staff towards SATCEN shall be governed by the relevant provisions applying to SATCEN staff. Article 15 Protection of EU classified information 1. SATCEN shall apply Council Decision 2013/488/EU (3). 2. In their relations with SATCEN and with respect to its products and services, the third States having agreed to the provisions set out in the Annex on association with SATCEN's activities shall, in an Exchange of Letters with SATCEN, confirm that they apply the security principles and minimum standards established by Decision 2013/488/EU, as well as those set out by possible providers of classified data. Article 16 Access to documents Upon a proposal by the Director, the Board shall adopt rules on public access to the documents of SATCEN, taking into account the principles and limits laid down in Regulation (EC) No 1049/2001 of the European Parliament and of the Council (4). Article 17 The position of Denmark 1. The Danish member of the Board shall take part in the work of the Board in full respect of Article 5 of the Protocol (No 22) on the position of Denmark annexed to the TEU and to the TFEU. Denmark may address requests not having defence implications to the HR in accordance with Article 2(2)(i) of this Decision. 2. Products and services arising from SATCEN's mission under Article 2 shall be made available to Denmark under the same conditions as to the other Member States, except for requests having defence implications under Article 2(2) and for the resulting products. 3. Denmark shall have the right to second staff to SATCEN in accordance with Article 8. Article 18 Cooperation in other Union activities 1. SATCEN may establish working relations and cooperate with the Commission and Union agencies or bodies with a view to maximising synergies and complementarity with other Union activities that have a bearing on SATCEN's mission and where SATCEN's activities are relevant to those Union activities, in particular in the area of space and security. 2. In the framework of such cooperation and after approval by the Board, SATCEN may, inter alia, liaise, exchange expertise and advice, contribute to relevant Union programmes and projects, receive contributions from relevant Union programmes and projects, and make available products in accordance with Article 2(2)(i). 3. In order to further such cooperation, SATCEN may enter into administrative arrangements with the Commission, relevant Union agencies and bodies or Member States. The Board shall decide to authorise the Director to negotiate such administrative arrangements and shall address directives in this regard to the Director. The negotiations shall be conducted in consultation with the Board. Every such arrangement shall be concluded by SATCEN upon approval thereof by the Board. Article 19 Cooperation with Member States' institutions Upon a proposal by the HR or by a Member State and after approval by the Board, SATCEN may establish working relations and cooperate with Member States' institutions in the area of space and security that have a bearing on SATCEN's mission and where SATCEN's activities are relevant to those institutions. Article 20 Cooperation with third States, organisations and entities 1. For the purpose of fulfilling its mission, SATCEN may establish working relations and cooperate with third States, organisations or entities. To this effect, it may enter into administrative arrangements with competent authorities of third States, international organisations or entities. 2. The Board shall decide to authorise the Director to negotiate such administrative arrangements and shall address directives in this regard to the Director. The negotiations shall be conducted in consultation with the Board. Every such arrangement shall be concluded by SATCEN upon approval by the Council and shall be signed by the Director. 3. Non-EU NATO members and other States which are candidates for accession to the Union shall be entitled to be involved in SATCEN's activities on a case-by-case basis in accordance with Article 4 of this Decision and the provisions set out in the Annex. Article 21 Data Protection Upon a proposal by the Director, the Board shall adopt implementing rules concerning Regulation (EC) No 45/2001 of the European Parliament and of the Council (5). Article 22 Reporting By 31 July 2019, the HR shall present a report to the Council on the functioning of SATCEN accompanied, if necessary, by appropriate recommendations with a view to its further development. Article 23 Administrative tasks following the dissolution of the WEU 1. Following the dissolution of the WEU, SATCEN shall, on behalf of Belgium, Germany, Greece, Spain, France, Italy, Luxembourg, the Netherlands, Portugal, and the United Kingdom (the ten Member States), perform the following residual administrative tasks of the WEU: (a) the administration of the pensions of former staff of the WEU; (b) the administration of the medical insurance of retired former staff of the WEU; (c) the administration of the WEU Social Plan; (d) the administration of any disputes between the WEU and any member of its former staff and the implementation of the decisions of the WEU Appeals Board or competent court; (e) assistance to the ten Member States in relation to WEU residual and other administrative tasks, including the liquidation of the WEU's assets. 2. The administration of the pensions of former staff of the WEU shall: (a) take place in accordance with the pension scheme of the WEU, as in force on 30 June 2011, which scheme may be amended by the Board referred to in paragraph 7, within the framework of the Coordinated Organisations; (b) be managed by a specialised authority, organisation or financial institution as approved by the Board referred to in paragraph 7 upon a proposal by the Director of SATCEN. Any disputes relating to those pensions and involving former staff of the WEU shall be settled in accordance with paragraph 5. 3. The administration of the medical insurance of retired former staff of the WEU shall take place in accordance with the WEU staff rules as in force on 30 June 2011 and as subsequently amended by the Board referred to in paragraph 7. 4. The administration of the WEU Social Plan shall take place in accordance with the Social Plan adopted by the WEU on 22 October 2010. It shall also be in accordance with any subsequent binding decision by the competent Appeals Board and with any decisions taken by the WEU or the Board referred to in paragraph 7, to implement that decision. 5. Any disputes in relation to former staff of the WEU arising from the implementation of the residual tasks of the WEU shall be subject to the dispute settlement procedure of WEU staff rules as in force on 30 June 2011 and subsequently amended by the Board referred to in paragraph 7. The status of former staff of the WEU shall be governed by the WEU staff rules as in force on 30 June 2011, as subsequently amended by the Board referred to in paragraph 7, and any applicable decision, including the WEU Social Plan. 6. Assistance to the ten Member States shall include the administration of current affairs and of any legal or financial issue arising from the closure of the WEU, performed under the guidance from the Board referred to in paragraph 7. 7. Any decisions in relation to the tasks set out in this Article, including decisions by the Board referred to in this Article, shall be adopted unanimously by the Board composed of representatives of the ten Member States. The Board in this configuration shall decide on how it is to be chaired by one of its members. The Director of SATCEN or the Director's representative shall, as appropriate, attend meetings of the Board in this configuration. The Board shall be convened by the Chairperson at least once a year or at the request of at least three of its members. Ad hoc meetings of the Board may be convened at expert level in order to deal with specific subjects or issues. Decisions of the Board may be taken by written procedure. 8. SATCEN shall recruit the staff necessary to perform the tasks mentioned in paragraph 1. If any of the ten Member States offers to second a person for that purpose, that person shall be recruited. If that is not the case, or if secondment does not fill all the required posts, the necessary staff shall be recruited. SATCEN's staff regulations shall be applicable, subject to this Article. 9. All items of expenditure resulting from and revenue related to the implementation of this Article shall be part of a separate budget from that of SATCEN. That budget shall be drawn up for each financial year, which shall correspond to the calendar year, and shall be adopted by the Board referred to in paragraph 7, acting upon a proposal by the Director of SATCEN, by 30 November of each year. The revenue and expenditure shown in that budget shall be in balance. That budget shall include a list of the staff recruited in accordance with paragraph 8. The revenue shall consist of contributions from the ten Member States, determined in accordance with the rules applicable to their contributions to the WEU as in force on 30 June 2011, and of miscellaneous revenue. The Board as referred to in paragraph 7 shall adopt detailed financial rules, separate from those of SATCEN, specifying in particular the procedure to be followed for establishing and implementing the budget referred to in the first subparagraph of this paragraph. 10. A start-up fund of EUR 5,3 million funded by the ten Member States shall constitute a further guarantee of availability of financial resources for the implementation of the residual administrative tasks of the WEU referred to in this Article, in particular with regard to pension rights. Article 24 Repeal Joint Action 2001/555/CFSP is hereby repealed. Article 25 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 26 June 2014. For the Council The President E. VENIZELOS (1) Council Joint Action 2001/555/CFSP of 20 July 2001 on the establishment of a European Union Satellite Centre (OJ L 200, 25.7.2001, p. 5). (2) Council Decision 2011/297/CFSP of 23 May 2011 amending Joint Action 2001/555/CFSP on the establishment of a European Union Satellite Centre (OJ L 136, 24.5.2011, p. 62). (3) Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (OJ L 274, 15.10.2013, p. 1). (4) Regulation (EC) No 1049/2001 of the European Parliament and of the Council of 30 May 2001 regarding public access to European Parliament, Council and Commission documents (OJ L 145, 31.5.2001, p. 43). (5) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). ANNEX PROVISIONS ON THE ASSOCIATION OF THIRD STATES WITH SATCEN'S ACTIVITIES Article 1 Purpose These provisions set up the scope of and detailed rules for the involvement of third States in the activities of SATCEN. Article 2 Scope Third States mentioned in Article 20(3) of this Decision shall be entitled to: (a) submit national requests for imagery analysis to be implemented by SATCEN; (b) submit candidates for secondment as image analysts to SATCEN for a limited time; (c) have access to products and services of SATCEN in accordance with Article 5 of these provisions. Article 3 Requests 1. Any requests for imagery analysis tasks to be implemented by SATCEN may be submitted by third States to the HR in accordance with Article 2(2)(ii) of this Decision. 2. If the capacity of SATCEN allows, the HR shall direct SATCEN accordingly, in conformity with Article 3 of this Decision. 3. Third States shall accompany each request by collateral data as appropriate, and shall reimburse SATCEN in accordance with Article 10(4) of this Decision and the rules for cost recovery charges specified in SATCEN's financial rules. Third States shall indicate whether requests and/or products should be made available to other third States and international organisations. Article 4 Secondment of experts 1. Third States shall be entitled to submit candidates to SATCEN for secondment as experts for a limited time with a view to familiarising themselves with its functioning. 2. Candidatures shall be taken into consideration subject to the availability of positions. 3. The duration of the secondment shall be based on a proposal by the Director of SATCEN and shall depend on SATCEN's available capabilities. The broadest possible rotation among candidates from interested third States shall be taken into consideration. 4. Candidates shall be experienced experts possessing sufficient professional qualifications. Experts on secondment shall normally take part in those operational activities of SATCEN that use commercial imagery. 5. Experts from third States shall comply with Decision 2013/488/EU and enter into a confidentiality commitment with SATCEN. 6. Third States shall cover the salary of their seconded experts, all related costs such as allowances, social charges, installation and travel costs, as well as any additional costs to the budget of SATCEN as determined in the detailed rules referred to in paragraph 8. 7. Mission expenses inherent in the activities of the seconded image analyst from third States in SATCEN shall be met by SATCEN's budget. 8. The detailed rules for secondment shall be drawn up by the Director of SATCEN. Article 5 Availability of SATCEN's products 1. The HR shall inform third States when products requested in accordance with Article 2 of this Decision are available at the EEAS. 2. Requests and products made in accordance with Article 2(1) of this Decision shall be made available to third States when the HR deems it to be relevant for dialogue, consultation and cooperation between those States and the Union on CSDP. 3. Requests and products of SATCEN made in accordance with Article 2(2) of this Decision shall be made available to third States upon the decision of the requesting Party. Article 6 Consultative Committee 1. A Consultative Committee shall be set up, chaired by the Director of SATCEN, or his or her representative, and composed of representatives of the members of the Board and representatives of third States having accepted the provisions set out in this Annex. The Consultative Committee may meet in different compositions. 2. The Consultative Committee shall address matters of common interest falling within the scope of the provisions set out in this Annex. 3. The Consultative Committee shall be convened by the Chairman at his or her initiative or at the request of at least one third of its members. Article 7 Entry into force 1. The provisions set out in this Annex shall become effective with regard to each third State on the first day of the month following a notification to the HR by the competent authority of the third State on the acceptance of the terms set out in these provisions. 2. The third State shall notify the HR of its decision not to avail itself any longer of these provisions, at least one month before that decision takes effect.